Filed 11/18/14 Marriage of Phillips CA4/1
                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


                   COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                          STATE OF CALIFORNIA



In re the Marriage of LUZVIMINDA B. and
STEWART H. PHILLIPS.
                                                                        D064712
LUZVIMINDA B. PHILLIPS,

         Appellant,                                                     (Super. Ct. No. DN174329)

         v.

STEWART H. PHILLIPS,

         Respondent.


         APPEAL from an order of the Superior Court of San Diego County,

Kelly C. Dowlan, Commissioner. Affirmed.

         William C. Halsey for Appellant.

         Sara R. Neumann for Respondent.



         In 2013, Luzviminda Phillips filed a petition to dissolve her marriage to Stewart

H. Phillips. Stewart moved to quash the petition on the ground a court in Guam

entered a final judgment of divorce in 2011, Luzviminda never challenged the validity
of the judgment in Guam and the judgment was entitled to full faith and credit. The

trial court granted the motion and dismissed the dissolution petition. Luzviminda

appeals, contending the Guamanian divorce (1) is void because both parties were

domiciled in California and (2) was obtained by fraud. We reject her contentions and

affirm the order.

                                       DISCUSSION

       Luzviminda notes that when the parties signed a marital settlement agreement

in 2011 that was later incorporated into the Guamanian judgment of divorce, both

parties listed California as their address. Accordingly, Luzviminda asserts both parties

were domiciled in California and the Guamanian judgment of divorce is void under

Family Code section 2091. (Undesignated statutory references are to the Family

Code.) We disagree.

       Marriage dissolution is a proceeding in rem where the marriage is the res that is

adjudicated. (Zaragoza v. Superior Court (1996) 49 Cal.App.4th 720, 724-725.)

" 'The res which is the subject of adjudication is an intangible. Jurisdiction is exercised

not by taking custody of a tangible article, but by serving process [] upon the other

spouse.' " (Id. at p. 725.) Section 2091 is part of the Uniform Divorce Recognition

Act. (§ 2090 et seq.) Section 2091 provides the following: "A divorce obtained in

another jurisdiction shall be of no force or effect in this state if both parties to the

marriage were domiciled in this state at the time the proceeding for the divorce was

commenced." The seemingly broad language of section 2091, however, is tempered

by section 2093, which provides that "[t]he application of this chapter [which includes

                                              2
section 2091] is limited by the requirement of the Constitution of the United States that

full faith and credit shall be given in each state to the public acts, records, and judicial

proceedings of every other state." (See also, 28 U.S.C.A. § 1738 ["[J]udicial

proceedings . . . shall have the same full faith and credit in every court within the

United States and its Territories and Possessions as they have by law or usage in the

courts of such State, Territory or Possession from which they are taken."].)

       To be entitled to full faith and credit, the issue of jurisdiction need not have

been actively litigated in the court rendering the divorce decree. (Heuer v. Heuer

(1949) 33 Cal.2d 268, 271.) Where a party participated in the proceedings and had full

opportunity to litigate the issue, the divorce "decree is binding even though a

relitigation of the question of jurisdictional residence requirements in another state

might result in a finding that the domiciliary claim was fraudulently asserted for the

purpose of obtaining a decree which as a matter of policy could not be procured in the

state of actual domicile." (Ibid.)

       California generally accords full faith and credit to a divorce recognized as

valid in the state in which it was originally granted. (Estate of Grimble (1974) 42

Cal.App.3d 741, 748-749.) Under the Family Code, " '[s]tate' means a state of the

United States, the District of Columbia, or a commonwealth, territory, or insular

possession subject to the jurisdiction of the United States." (§ 145.) Guam is an

unincorporated territory of the United States (48 U.S.C.A. § 1421a); thus, Guam is a

state within the meaning of the Family Code. Accordingly, the judicial proceedings of

Guam are entitled to full faith and credit if the Guamanian court properly adjudicated

                                              3
the divorce. To determine whether Guam properly adjudicated the parties' divorce, we

must examine the Guamanian statutes.

       In Guam, a court may grant an uncontested divorce if both parties agree to the

terms of the divorce and at least one spouse has resided in Guam for a minimum of

seven days immediately preceding the filing of the complaint. (19 G.C.A. § 8318,

subd. (b).) If the consent to a divorce is signed in the United States, it must be verified

before a notary public. (19 G.C.A. § 8319, subd. (b).) The Guamanian court may

grant an uncontested divorce based upon the verified complaint if it appears to be in

the interests of justice. (19 G.C.A. § 8320.) If the Guamanian court dissolves the

marriage, it enters an interlocutory judgment (19 G.C.A. § 8321), followed by a final

divorce decree (19 G.C.A. § 8320).

       In 2011, the parties filled out and signed a marital settlement agreement form in

California agreeing to settle all matters regarding their marital affairs and intending

that the marital settlement agreement be incorporated into any subsequent divorce

decree. The marital settlement agreement was notarized. The following month, a

Guamanian court entered an interlocutory judgment of divorce and a final divorce

decree. The interlocutory judgment stated that the matter was uncontested, the court

acquired jurisdiction based on Stewart's residency in Guam for seven days,

Luzviminda entered her appearance and consented that the cause be heard as a default

matter. The court approved the marital settlement agreement and ordered the parties to

perform the terms of the agreement. The final divorce decree reaffirmed the terms of

the interlocutory judgment.

                                             4
       The recitations within the interlocutory judgment and final divorce decree show

the Guamanian court complied with Guamanian statutes governing dissolution of

marriage. Nonetheless, where a court decides a collateral attack on the validity of

another forum's dissolution judgment, the court is not bound by the first forum's

jurisdictional recitals and may make a de novo determination based on extrinsic

evidence. (Crouch v. Crouch (1946) 28 Cal.2d 243, 249-250.) Here, however,

nothing in Luzviminda's sworn declaration challenged the recitations within the

interlocutory judgment and final divorce decree. In contrast, Stewart's declaration

states he went to Guam in July 2011 to file the divorce action. Accordingly, the trial

court properly concluded that the Guamanian divorce decree was entitled to full faith

and credit.

       Luzviminda next argues she is entitled to relief from the Guamanian divorce

decree because Stewart procured it by fraud. She claims Stewart repeatedly told her

the divorce was " 'pretend.' " Stewart, however, denied telling Luzviminda the divorce

was " 'pretend' " and claimed Luzviminda willingly participated in the divorce and later

held herself out as divorced. Based on this conflicting evidence, the trial court could

reasonably reject Luzviminda's claim of fraud.

       In summary, because the parties' Guamanian divorce was valid in Guam, it is

entitled to full faith and credit here. Thus, the trial court properly granted Stewart's

motion to quash as the res of the marriage no longer existed and there was nothing to

dissolve. (In re Marriage of Zierenberg (1992) 11 Cal.App.4th 1436, 1445.)



                                             5
                               DISPOSITION

      The order is affirmed.


                                             MCINTYRE, J.

WE CONCUR:

HALLER, Acting P. J.

O'ROURKE, J.




                                    6